Notice of Allowance
The amendments and response filed under the After Final Consideration Pilot Program 2.0 (AFCP 2.0) on 17 May 2022 are acknowledged and have been considered in their entirety.  The amendments have been entered.
Claims 1, 5-8, 10-11, 16-18, 39, 65 and 67-68 are pending.
The proposed Ex. Amendments below place the claims and application on condition for allowance.  Specifically, the entered amendments and proposed amendments together overcome the 35 U.S.C. 112(a) written description rejection of record.  The prior art does not teach nor suggest that a domain from a cytidine deaminase, would be an inhibitor to the catalytic domain of a cytidine deaminase, and wherein said fusion protein comprises a non-natural protease cleavage site as in claim 1.  With regard to the methods of claim 65, the prior art does not teach or suggest removing an inhibitory domain via proteolysis the inhibitory domain of a cytidine deaminase and as such, said method is novel and non-obvious. 

Election/Restrictions
After the Ex. Amendments to the claims presented below are entered, claims 1, 5-8, 10-11, 16-18, 39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 65 and 67-68, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Final Office action mailed on 13 May 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Alex Nie on 25 May 2022.
The application has been amended as follows: 

In the Claims of 05/17/2022:
1.  (Currently amended)  A fusion protein comprising: 
a first fragment comprising a cytidine deaminase or a catalytic domain thereof, 
a second fragment comprising an inhibitor to the cytidine deaminase or catalytic domain thereof, wherein said inhibitor is an inhibitory domain from the cytidine deaminase or from a second cytidine deaminase, and 
a protease cleavage site between the first fragment and the second fragment, wherein protease cleavage site is a protease cleavage site of a protease selected from the group consisting of TEV protease, TuMV protease, PPV protease, PVY protease, ZIKV protease and WNV protease, or is a self-cleavage site.

10. (Previously Presented) The fusion protein of claim [[9]] 1, wherein the inhibitor comprises an amino acid sequence selected from SEQ ID NO: 1-2 and 48-135, or an amino acid sequence having at least 85% sequence identity to any of the amino acid sequence selected from SEQ ID NO: 1-2 and 48-135.
11. (Previously Presented) The fusion protein of claim [[9]] 1, wherein the inhibitor comprises the amino acid sequence of SEQ ID NO:1, amino acids residues AA128-AA223 of SEQ ID NO:1 or the amino acid sequence of SEQ ID NO:2. 

39. (Currently Amended) A fusion protein comprising a first fragment comprising:
a cytidine deaminase or a catalytic domain thereof,
an inhibitor to the cytidine deaminase or catalytic domain thereof, wherein said 
inhibitor is an inhibitory domain from a cytidine deaminase,
a first RNA recognition peptide, and
a TEV protease cleavage site between the cytidine deaminase or a 
catalytic domain thereof and the cytidine deaminase inhibitor

65. (Currently Amended) A method for editing a nucleic acid, comprising contact the nucleic acid with a fusion protein comprising a first fragment comprising a cytidine deaminase or a catalytic domain thereof, cleavably fused to a second fragment comprising an inhibitor to the cytidine deaminase or catalytic domain thereof, wherein said inhibitor is an inhibitor domain from a cytidine deaminase, and wherein the editing is conducted with a protease that cleaves the second fragment from the first fragment thereby activating the nucleobase deaminase or catalytic domain thereof.
Conclusion
Claims 1, 5-8, 10-11, 16-18, 39, 65 and 67-68 are allowed for the reasons recited in Section 2 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        25 May 2022